372 So. 2d 528 (1979)
Samuel and Dora FISCHER, Appellants,
v.
TRAFALGAR TOWERS ASSOCIATION # 2, INC., Appellee.
No. 77-2557.
District Court of Appeal of Florida, Fourth District.
June 29, 1979.
Marilyn Sher, Law Offices of Neil Chonin, P.A., Miami, for appellants.
Paul H. Bass, of Krongold & Bass, P.A., Coral Gables, for appellee.
PER CURIAM.
This is an appeal from the dismissal with prejudice of one count from a two-count complaint. Although judgment was entered against appellants on the dismissed count, the other count remains pending. The two counts are based on the same factual circumstances and are inter-related. Thus, the dismissal is an interlocutory order not subject to appeal until after final judgment in the case. The appeal is hereby dismissed. Mendez v. West Flagler Family Association, Inc., 303 So. 2d 1 (Fla. 1974); Venezia A., Inc. v. Askew, 314 So. 2d 254 (Fla.1st DCA 1975).
DAUKSCH, LETTS and BERANEK, JJ., concur.